Case 1:15-cv-05871-KPF Document 153-3 Filed 11/29/19 Page 1 of 4



                          Exhibit C
   Case 1:15-cv-05871-KPF Document 153-3 Filed 11/29/19 Page 2 of 4




Social Media
Tips, Guidelines
& Best Practices




                                      For internal use only.
      Case 1:15-cv-05871-KPF Document 153-3 Filed 11/29/19 Page 3 of 4



The Mayor's Office of Communications decides whether something is an emergency.
They may call for all outbound social posts to be paused, or mandate certain messaging
to inform all NYC account followers of critical information.

One specific type of emergency that social media managers might encounter is a cyber
attack, such as someone hacking into an aqencv Twitter account to ost rude comments.
In case of a suspected cvber attack.




Accounts for Individuals Rather than Agencies
Within city government, social media accounts are typically created to represent
agencies. Occasionally, an agency might want to create an official social media account
for an individual, like the head of the department or a press officer.

An account made for a City worker in an official capacity operates differently than that
worker's own personal account.

Individuals authorized to post on social media platforms as part of their City work must
comply with all City and agency guidelines while doing so. This includes linking to the
User Social Media Policy, and retention policies. They may post on City time using City
resources, which includes employees. These accounts become public property and do
not transfer to the employee's personal use should they leave the City. In other words, if
an account was created for a Commissioner to use in her official capacity, she does not
get to keep the account after her service is over. The account should be clearly labeled
with the official's title, for example Commissioner O'Neill, @NYPDONei!I.

A personal account may be turned into an official account, but that account is considered
donated to the City and stays with the City should the employee leave. Personnel who
wish to use social media in a personal capacity must indicate they are only representing
themselves, and cannot do so on City time or use City resources, including
personnel. For information on personal use of social media sites during work hours,
please check with your agency's Acceptable Use Policy.
    Case 1:15-cv-05871-KPF Document 153-3 Filed 11/29/19 Page 4 of 4




 Official City Accounts for City Workers                    City Worker's Personal Account

     be used for promoting agency work.                      be used for promoting agency work.

     be taken as official agency commentary.                   be taken as official agency
                                                        commentary.
Muot comply with all City rules and regula-                       have to comply with all City rules
tions for social media accounts.                        and regulations for social media accounts
                                                        other than agency guidelines specific to
                                                        personal usage.
         engage in overtly political endorse-                engage in campaign or political activity
ments or campaign activity.                             subject to COIB and other restrictions.
Muct archive all posts for FOIL requests.                     covered by FOIL under most
                                                        circumstances if no official business is
                                                        conducted or discussed.
Must stay with the City and is considered City       not have to stay with the City, and is
property.                                      considered personal property.




        be transferred for personal use.                     be transferred for official use, but cannot
                                                        then be transferred back.



Responding to Requests
If you take any big company and look at their Tweets & Replies, you will see that they
actively respond to user complaints and questions.


                     FedEx
                     @fedexteayuda Can you assist   @




                      p:              h no! We're sorry we let you down! We've sent a
                      direct message to gather some info and make thls up to you. Thanks!
